                           UN ITED STA TES D ISTRICT CO U RT
                           SOUTHERN DISTRICT OF FLORIDA
                       CA SE N O ,IZ-I4O6S-CR -M A RTIN EZ/M A YN A RD

UN ITED STA TES OF A M ERICA

        Plaintiff,


AN TH ON Y PA UL SO REN SON ,

        D efendant.
                                   /

       O R DE R AD O PTIN G M A G ISTR ATE 'S REPO R T A ND R EC O M M EN DA TIO N

       TH IS CA U SE cam e before the Courtupon the Reportand Recom m endation on a final
hearing on five alleged violations ofsupervised release.
       THE M ATTER washeard by United StatesM agistrateJudge Shaniek M .M aynard,on
M ay 16,2019 forafinalhearing in resped to the SupersedingPetition AllegingViolationsof
Supervised Releasein which thedefendantadm itted to violation numbers 1and 2.The Court
conducted and evidentiary hearing on violation num ber5in which theDefendantstood muteto
the charge in violation num ber5. A Reportand Recom m endation wasfiled on M ay 17,2019,

LECFNo.2341,recommendingtothisCourtfindthatDefendanthasviolatedthetermsand
conditionsofhissupenrised release with respectto ViolationNum bers 1,2,and 5 assetforth in
the Superseding Petition. The G ovenzm enthasagreed to dism issV iolation N um bers 3 and 4

aftersentencing.ThepartieswereaffordedtheopportunitytofileobjectionstotheReportand
Recom m endation,how evernone w ere filed.The Courthasconducted a de novo review ofthe
entire file and aftercarefulconsideration,the Courtaffirm s and adopts the Reportand
Recom m endation. A ccordingly,itishereby:
       O RD ER ED A N D A DJU D G ED thatthe Reportand Recom m endation ofM agistrate
JudgeShaniekM .M aynard(ECFNo.2341,onDefendant'sfinalevidentiaryhearingtothe
violations as setforth in respectto the Superseding Petition A lleging V iolations ofSupervised
Release ishereby AFFIRM E D and A DO PTED and in itsentirety.
Sentencing isseton W ednesday.June26.2019 at1:30 p.m ..attheUnited StatesCourthouse,
Courtroom 4008,101 South U .S.H ighw ay 1,Ft.Pierce,Fl34950.
       DONEANDORDEREDinChambersatMiami,Florida,this% dayofJune,2019.
                                                         5                ..


                                                        J. '),
                                           Jo sE :M AR TIN E
                                           > 1 b STATESDISTRICTJ GE

cc:
H on.M agistrate M aynard
A 1lCounselO fRecord
U .S.Probation O ffice
